Case 1:20-cv-05574-DG-RML Document 19-5 Filed 01/19/21 Page 1 of 2 PagelD #: 169

 
Case 1:20-cv-05574-DG-RML Document 19-5 Filed 01/19/21 Page 2 of 2 PagelD #: 170

From: Beis Din Eitz Chaim <beisdin@businesshalacha.com>
sent: Wednesday, July 24, 2019 3:29 PM

To: Michael Levine

Ce: yitzk@kaminhealth.com; David Halperin

Subject: Re: Beis Din Eiotz Chaim

As per your request for a formal invitation to adjudicate at our beis din, Mr. Kaminetzky is requesting a Din Torah to
discuss the management and ownership of the company called Kamin Health Williarnsburg LLC. and its operating

agreement.

If you have any questions or concerns regarding the din Torah process at our beis din, feel free to reach out to me at
718-233-3845 x 201.
